Citation Nr: 1244045	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-37 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to a compensable rating for a right shoulder scar, secondary to a gunshot wound in service. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from June 1960 to November 1964.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran has a right shoulder disability secondary to being shot in the shoulder during service.

2.  The Veteran's gunshot wound scar on his right shoulder covers an area that is less than six square inches; the scar is superficial and stable, and is not painful or deep.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

2.  Criteria for a compensable rating for a right shoulder scar have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801, 7802, 7803, 7804, 7805 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In April 2009, the Veteran asserted that he was experiencing problems in the wounded area of his shoulder with arthritis and motion of his arm.

Service treatment records show that the Veteran was accidentally shot in the area of his right shoulder in May 1961 during a training exercise.  The wound edges were debrided, and dressed.  The Veteran was discharged from the hospital several days later at which time the medical officer indicated that his prognosis was good and that no disability was expected to result.

The Veteran underwent a VA examination in November 2009.  The examiner recounted the gunshot wound to the right shoulder, noting that the Veteran had not experienced any difficulty with the wound after discharge.  The Veteran stated that in the previous ten years he had begun to experience pain in his shoulder when performing overhead work for a considerable length of time.  The Veteran worked as an electrician.  The Veteran stated that he was able to perform normal activities of daily living.  He denied any flare-ups, incoordination, or excess fatigue.  

The Veteran was able to flex and abduct his shoulder from 0-170 degrees without pain and there was no change in range of motion, coordination, fatigue, weakness, or endurance.  It is noted that normal range of flexion and abduction for the shoulder is 0-180.  

The examiner diagnosed the Veteran with a soft tissue gunshot wound to the skin over the right shoulder without bone, muscle or joint involvement.  It is noted that at his VA PTSD examination, the Veteran described the gunshot wound as "just a flesh wound."
 
Nevertheless, the evidence clearly establishes that the Veteran was shot in service and he has, in fact, been service connected for the scar from the gunshot wound.  The Veteran now reports that he experiences pain in the right shoulder with overhead activity; and on his VA examination it appears that the Veteran had some limitation of motion in his shoulder, albeit slight.  However, the degree of severity of a disability is something that should be contemplated in determining the rating that is assigned and not in figuring out whether service connection is warranted.

The Board acknowledges that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms; and no right shoulder appears to have been specifically clinically diagnosed.  However, while the Board could remand the Veteran's claim to obtain a specific name for the impairment, the Board believes that such an endeavor is unnecessary, as the clinical diagnosis should be a formality given the Veteran's current symptoms, such as pain and limitation of motion, and the fact that he was shot in the right shoulder in service.  The Board is unclear how those symptoms could be separated from the Veteran's in-service injury.  While it does not appear that the right shoulder disability is significantly disabling, this again is a rating determination and not a service connection issue.

In summary, the Board is satisfied that the Veteran does in fact have a right shoulder disability, which began during his time in military service; therefore the criteria for service connection have been met, and the Veteran's claim is granted.  

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
The Veteran currently receives a noncompensable for the residual scar from an in-service gunshot wound injury, under 38 C.F.R. § 4.118, DC 7804.  Scars that, as here, do not impact the head, face, or neck are rated under 38 C.F.R. § 4.118, DCs 7801-7805.

Under Diagnostic Code 7801, a 10 percent rating is assigned when a scar, not of the head, face, or neck, is deep and nonlinear, and covers an area of at least 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent rating is assigned when a scar, not of the head, face, or neck, is superficial and nonlinear, and covers an area of at least 144 square inches (929 sq. cm.).

Under Diagnostic Code 7804, a 10 percent rating is assigned when there are one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Additionally, Diagnostic Code 7805 provides that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code. 

In February 2009, the Veteran filed a claim for a gunshot wound to the right shoulder.  He provided no indication that the scarring from the gunshot wound was causing any current problems.

Private and VA treatment records were provided, but the records do not contain any description of the Veteran's scar or any residual problems.  

The Veteran underwent a VA examination in November 2009.  The examiner recounted the gunshot wound to the right shoulder, noting that the Veteran had not experienced any difficulty with the wound after discharge.  On examination, the Veteran was noted to have a scar on the anterior surface of the shoulder which measured 7x2 cm.  The scar was soft, did not limit function, was non-disfiguring, and was superficial, non-attached, and non-ulcerated.  There were no keloids identified, and no tenderness, providing evidence against this claim.

Turning to the rating criteria, the scar measured 7x2 cm., meaning that it covered an insufficient surface area to warrant a rating under Diagnostic Codes 7801 or 7802.

Additionally, the examiner noted no tenderness with the scar and there has been no suggestion that the scar is painful or unstable (or has been at any time during the course of the Veteran's appeal).  In fact, on the examination, it was noted that the scar was non-ulcerated.   As such, a compensable rating is not warranted under Diagnostic Code 7804.

Finally, no effects have been reported as a result of the scar that have not been considered by the aforementioned Diagnostic Codes.  As such, a compensable rating is not warranted under Diagnostic Code 7805.

As described, the criteria for a compensable schedular rating have not been met, and the Veteran's claim is therefore denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right shoulder scar that would render the schedular criteria inadequate.  In fact, the Veteran has not actually identified any problems as a result of the scar.  The Diagnostic Codes provided in the rating schedule contemplate a number of possible complications from scars, but as discussed, none of those complications are present in this case.  As such, there is no suggestion that the schedular rating that is assigned did not adequately describe the disability level and symptomatology of the Veteran's scar.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for a right shoulder scar was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

With regard to the Veteran's claim of entitlement to service connection for a right shoulder disability, the claim was granted and therefore a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his right shoulder or right shoulder scar.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, and was scheduled for a hearing, but he canceled the hearing.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for a right shoulder is granted.

A compensable rating for a right shoulder scar is denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


